{¶ 194} I concur with the majority as to its analysis and disposition of all of the assignments of error except assignment of error number twelve.
 {¶ 195} I would find that the trial court did not comply with the requirements of State v. Comer, 99 Ohio St.3d 463,2003-Ohio-4165. It did not make the statutorily enumerated findings nor give reasons sufficient to support those findings at the sentencing hearing when imposing the consecutive sentences. Therefore, I would reverse the judgment of the trial court as to the consecutive sentences and remand this matter for resentencing.
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas of Richland County, Ohio, is affirmed.
Costs assessed to Appellant.